DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the line quality is not adequate to clearly identify the different claimed elements.  Many elements in the drawings have cross-hatching which appears to indicate a material composition but the lines are so light and inconsistent that it is difficult to identify what the cross-hatching is intended to convey.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MOTOR ARRANGEMENT WITH AIR COOLING OF MOTOR AND CONTROL COMPONENTS.

Claim Objections
Claims 3 and 4 and 6 are objected to because of the following informalities:  
In claim 3, line 1, “common cooling system” should be --  the common cooling system --;
In claim 3, line 2, “air generated by the propulsive component” should be --  air flow generated by the propulsive component  --; and 
In claims 4 and 6, line 1, “air from the propulsive component” should be --  air flow from the propulsive component  --.  
The propulsive component does not generate air but a flow of air.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haran (US 2020/0007007 A1, of record).
As to claim 1, Haran shows (FIG. 14-15) A motor 200 arrangement comprising: 
a motor 200 having a stator 204, and 
a rotor 202, rotatable relative to the stator 204 to drive a propulsive component 248, the rotor 202 being arranged radially outside the stator 204, and the stator 204 defining a radially inner space 210, 
the motor 200 arrangement further comprising: 
motor control components 214 located within the radially inner space 210 (para [0101],[0102],[0115]).
As to claim 2/1, Haran further shows (FIG. 14-15) a cooling system being common to the motor 200 and the motor control components 214 and being located in the radially inner space 210 (air para [0101],[0102],[0115]).
As to claim 3/2/1, Haran further shows (FIG. 14-15) common cooling system uses air generated by the propulsive component 248 driven by the motor 200 to cool the motor 200 and the motor control components 214 (As aircraft travels driven by blades 248 ambient air flows into nacelle 246 via vents 260 para [0101],[0102],[0114],[0115]). 
As to claim 4/3/2/1, Haran further shows (FIG. 14-15) the air from the propulsive component 248 is ducted into the radially inner space 210 (para [0101],[0102],[0114],[0115]).
As to claim 5/2/1, Haran further shows (FIG. 14-15) the common cooling system comprises a heat exchanger 212 provided in the radially inner space 210 between the stator 204 and the motor control components 214 to provide cooling to the stator 204 and to the motor control components 214 (heat sink 212 para [0101],[0102],[0114],[0115]).
As to claim 6/5/2/1, Haran further shows (FIG. 14-15) the air from the propulsive component 248 is ducted to the heat exchanger 212 (As aircraft travels driven by blades 248 ambient air flows into nacelle 246 via vents 260 into motor 240/200 para [0101],[0102],[0114],[0115]).
As to claim 7/5/2/1, Haran further shows (FIG. 14-15) the motor control components 214 include inverters (an inverter in each of the three components 214 para[0103]).
As to claim 8/7/5/2/1, Haran further shows (FIG. 14-15) the inverters are mounted on a radially inner surface of the heat exchanger 212 (components 214 shown on radially inner surface of heat sink 212).
As to claim 9/5/2/1, Haran further shows (FIG. 14-15) the common cooling system also comprises heat tubes 280 extending from the heat exchanger 212 to slots of the stator 204 to cool the stator 204 (heat pipes 280 extend from coils 206 to heat sink 212 para[0121], coils 206 supported by teeth on stator 204 imply slots between teeth para[0101]).
As to claim 10/1, Haran further shows (FIG. 14-15) A propeller system 242 comprising: 
a propeller 248; and 
a motor 200 arrangement as claimed in claim 1, wherein the motor 200 is arranged to rotate the propeller 248 and the propeller 248 is the propulsive component (turbofan 242 para[0114]).
As to claim 11, Haran shows (FIG. 14-15) A method of cooling a motor 200 and motor control components 214 comprising: 
rotating a propulsive component 248 with the motor 200 under control of the motor control components 214, and 
directing air flow caused by rotation of the propulsive component 248 to cool the motor 200 and the motor control components 214 (para [0101],[0102],[0114],[0115]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bradfield (US 2016/0105082) shows a cooling structure;
Arai (US 2014/0028125 A1) shows an outer rotor type motor with an inner space in the stator with air ventilation;
Lafontaine et al. (US 2005/0035673 A1) shows an outer rotor type motor with an inner space in the stator with cooling; and
De Filippis (US 5,825,108 A) shows an outer rotor type motor with an inner space in the stator with pockets with fins for accommodating power components and cooling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL, can be reached on (571)272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2834


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832